Title: John Sessford to James Madison, 13 January 1829
From: Sessford, John
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    
                                
                                
                            
                        
                        Understanding that you take an interest in the growth of this City, I have taken the liberty of enclosing my
                            last publication of the improvements &c. and on the back of which I have copied in detail those of the 1st Ward,
                            that you may see the manners in which I keep my list. With the best wishes for your health & happiness I am with
                            much respect Your friend
                        
                            
                                John Sessford
                            
                        
                    